DETAILED ACTION

This office action is a Non-Final Rejection and is to replace the Non-Final Rejection issued on 6/08/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant points out that claimed limitation indicates “the UEs move throughout the coverage area with no handovers between BTSs” regarding the second wireless network however Chen discloses handoffs between each SHO network thus Chen fails to teach the claimed limitation. The Prior art Beale also fails to teach this limitation regarding the handoffs between the BTSs in the second network i.e. without involving handoffs.
Examiner’s Response: Applicant’s arguments, see page 4 of the remarks, filed 12/07/2020, with respect to the rejection(s) of claim(s) 1, 6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Comeau et al. (“Comeau”) (US 20140226570 A1).
Examiner notes that while Beale does not teach the limitations related to handoffs within the second network, i.e. mobility without handoffs, Beale shows that overlapping base station groups may exist wherein a first group of the multiple base stations operates according to TDD and a second group of the multiple base stations operates according to FDD and thus Beale is still applied to modify Comeau.


Claim Objections
Claim 1, 3, 6, 8 objected to as Applicant must first define “FDD” as “Frequency Division Duplex” and TDD as “Time Division Duplex” before referring to these terms by acronyms.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau et al. (“Comeau”) (US 20140226570 A1) in view of Beale (US 20130329592 A1).

Regarding claim 1, Comeau teaches:
A system of two wireless networks utilizing the same spectrum comprising: 
a plurality of wireless user devices ("UEs") [¶0028 teaches UEs] a first wireless network comprising a first plurality of wireless base stations ("BTSs") within a coverage area larger than the range of any one BTS [See Figure 4, wherein macro cell coverage carrier 1 comprises multiple micro cells forming a network of multiple micro BSs together making a range larger than the range of a single BS, and wherein ¶0028 there may be more than the three micro BSs shown in Figure 4, Examiner mapping the claimed “BTSs” to a plurality of additional micro BSs not necessarily shown in Figure 4], wherein the UEs remain continuously coupled to the first wireless network as the UEs move throughout the coverage area through use of cellular handovers between BTSs [¶0028-29, the first network allows for LMUs to be continuously coupled through the use of handovers using a conventional manner as in Figure 1-3,  ¶0002-6 wherein UEs moving between cells are released and connected i.e. handed over]; 
a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS [¶0028-30, Figure 4, network 48 shows a second network made up of Micro BTSs 50-1 to 50-3 but may be made up of additional, separate micro BSs not shown thus being different from the BTSs making up the first network], wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs [¶0028-31 virtual macro cell 48 is a contiguous cell for the high-speed UEs reducing handovers thus in 48 in Figure 4 there are no handovers as the micro BSs cooperate to provide the services see also ¶0031-34 same resources used in contrast to Figure 3]; the second wireless network operating in TDD mode [¶0031 TDD for HMU in virtual cell 48 i.e. second cell] wherein both wireless networks can be received by the plurality of UEs [¶0028-31, ¶0060-64 shows any UE may be connected to either network as it can be handed over]; 
Comeau teaches in ¶0031 that the network serving the LMUs i.e. the first network can be FDD but does not teach that it is FDD while the virtual cell is TDD.
Beale teaches overlapping wireless networks, the first wireless network operating in FDD mode and the second wireless network operating in TDD mode [see Claim 46-47, ¶0006-0010 wherein a first group comprising multiple base stations is a first network and a second group of multiple base stations is a second network, and wherein interference is controlled when communication to a first base station of the first group interferes with communicating for a second base station of a second group, and see Figure 5A shows two networks with at least one base station of the plurality for each network, networks communicating as FDD network or TDD networks and adjacent bands ¶0045-51 and ¶0090, networks overlapping, further shown to include more than the two shown base stations see ¶0034 where multiple base stations involved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach in Comeau that the first network comprising a first set of Micro BSs uses FDD and the neighboring network 48 using different Micro BSs uses TDD as in Beale. It would have been obvious to specify in Comeau that the first and second groups of base stations may use FDD and TDD respectively as Beale teaches networks which may comprise groups of base stations in each network may neighbor and use close frequency bands of a spectrum for FDD in a first network and TDD in a neighbor network ¶0009, this being a known scenario in wireless networks that causes interference and several mitigation techniques exist for reducing interference, Beale teaching a technique for handoffs based on the interference ¶009-10, thus showing that FDD and TDD in neighboring networks is a known concept in the art and the combination of Comeau and Beale would have been obvious according to conventional techniques and would not have altered the intended outcome of Comeau.

Regarding claim 6, Comeau teaches:
A method implemented within a system of two wireless networks utilizing the same spectrum comprising: a plurality of wireless UEs [¶0028 teaches UEs]; 
a first wireless network comprising a first plurality of wireless base stations ("BTSs") within a coverage area larger than the range of any one BTS  [See Figure 4, wherein macro cell coverage carrier 1 comprises multiple micro cells forming a network of multiple micro BSs together making a range larger than the range of a single BS, and wherein ¶0028 there may be more than the three micro BSs shown in Figure 4, Examiner mapping the claimed “BTSs” to a plurality of additional micro BSs not necessarily shown in Figure 4], wherein the UEs remain continuously coupled to the first wireless network as the UEs move throughout the coverage area through use of cellular handovers between BTSs [¶0028-29, the first network allows for LMUs to be continuously coupled through the use of handovers using a conventional manner as in Figure 1-3,  ¶0002-6 wherein UEs moving between cells are released and connected i.e. handed over]; 
[¶0028-30, Figure 4, network 48 shows a second network made up of Micro BTSs 50-1 to 50-3 or any additional micro BSs thus being different from the BTSs making up the first network], wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs [¶0028-30 virtual macro cell 48 is a contiguous cell for the high-speed UEs reducing handovers thus in 48 in Figure 4 there are no handovers as the micro BSs cooperate to provide the services see also ¶0031-34 same resources used and handovers not performed]; the second wireless network operating in TDD mode [¶0031 TDD for HMU in virtual cell 48 i.e. second cell]; wherein both wireless networks can be received by the plurality of UEs [¶0062 shows any UE may be connected to either network as it can be handed over]; 
Comeau teaches in ¶0031 that the network serving the LMUs i.e. the first network can be FDD but does not teach that it is FDD while the virtual cell is TDD.
Beale teaches overlapping wireless networks, the first wireless network operating in FDD mode and the second wireless network operating in TDD mode [see Claim 46-47, ¶0006-0010 wherein a first group comprising multiple base stations is a first network and a second group of multiple base stations is a second network, and wherein interference is controlled when communication to a first base station of the first group interferes with communicating for a second base station of a second group, and see Figure 5A shows two networks with at least one base station of the plurality for each network, networks communicating as FDD network or TDD networks and adjacent bands ¶0045-51 and ¶0090, networks overlapping, further shown to include more than the two shown base stations see ¶0034 where multiple base stations involved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach in Comeau that the first network comprising a first set of Micro BSs uses FDD and the neighboring network 48 using different Micro BSs uses TDD as in Beale. It would have been obvious to specify in Comeau that the first and second groups of base stations may use FDD and TDD respectively as Beale teaches networks which may comprise groups of base stations in each network may neighbor and use close frequency bands of a spectrum for FDD in a first network and TDD .

Claim 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau et al. (“Comeau”) (US 20140226570 A1) in view of Beale (US 20130329592 A1) and Xu et al. (“Xu”) (US 20120082038 A1).

Regarding claim 3, Comeau-Beale teaches:
The system in Claim 1 further comprising the second wireless network operating in TDD mode operates in spectrum with FDD of the first wireless network [Beale see Claim 46-47, ¶0006-0010 wherein a first group comprising multiple base stations is a first network and a second group of multiple base stations is a second network, and wherein interference is controlled when communication to a first base station of the first group interferes with communicating for a second base station of a second group, and see Figure 5A shows two networks with at least one base station of the plurality for each network, networks communicating as FDD network or TDD networks in spectrum ¶0045-51 and ¶0090, see rationale for combination as in claim 1].
Comeau-Beale teaches adjacent networks but does not teach the networks operating in TDD and FDD are in a same spectrum.
Xu teaches the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network [Figure 1, ¶0026, WiMAX carriers in TDD of a first network may be adjacent to or share a frequency with LTE-FDD downlink in another network, see also ¶0005, considered same spectrum].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Comeau-Beale such that the TDD is in the same spectrum as the FDD downlink. Comeau already teaches networks comprise multiple base stations for each network and 


Regarding claim 8, Comeau-Beale teaches:
The method in Claim 6 further comprising the second wireless network operating in TDD mode operates in spectrum with FDD of the first wireless network [Beale see Claim 46-47, ¶0006-0010 wherein a first group comprising multiple base stations is a first network and a second group of multiple base stations is a second network, and wherein interference is controlled when communication to a first base station of the first group interferes with communicating for a second base station of a second group, and see Figure 5A shows two networks with at least one base station of the plurality for each network, networks communicating as FDD network or TDD networks in spectrum ¶0045-51 and ¶0090, see rationale for combination as in claim 6].
Comeau-Beale teaches adjacent networks but does not teach the networks operating in TDD and FDD are in a same spectrum.
Xu teaches the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network [Figure 1, ¶0026, WiMAX carriers in TDD of a first network may be adjacent to or share a frequency with LTE-FDD downlink in another network, see also ¶0005, thus same spectrum operation].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JAY L VOGEL/Examiner, Art Unit 2478